Almand, Justice.
The plaintiffs in error in their bill of exceptions assign error on the order of the trial court refusing, on their petition for the writ of habeas corpus, to discharge them from the custody of the defendant in error, the Sheriff of Sumter County. Counsel for all the parties have advised this court that none of the plaintiffs in error are now in the custody of the Sheriff of Sumter County by virtue of their arrest under the warrants enumerated in their petition for the writ of *523habeas corpus. Therefore the questions raised in their bill of exceptions are now moot and the writ of error is
Submitted November 13, 1963
Decided December 2, 1963.
C. B. King, D. L. Hollowell, Jack Greenberg, Constance Baker Motley, Michael Meltsner, for plaintiffs in error.
Stephen Pace, Jr., contra.

Dismissed.


All the Justices concur.